JOHNSON, Chief Justice,
dissents and assigns reasons.
hi disagree with the majority decision in denying this applicant the opportunity to sit for the July 2016 bar examination. I find it troubling that the Committee has now raised its concerns regarding the applicant’s character, when he has already been permitted to sit for the last two bar examinations in July 2015 and February 2016. This court has already waived Supreme Court Rule XVII § 8, which prohibited an applicant to reapply to retake the bar examination after failing to pass five examinations.
In over 20 years, I cannot recall an occasion when this court has refused an applicant to sit for the bar examination, when he has been allowed to sit on two previous occasions. Our usual practice is to allow an applicant to sit for the bar examination and if he successfully passes the examination, he may apply to this court for the appointment of a commissioner in accordance with Supreme Court Rule XVII, § 9 to address whatever concerns we have about character and fitness.